Citation Nr: 0005602	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-11 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  A determination of the propriety of the initial 
disability rating of 10 percent assigned to the veteran's 
service-connected migraine headaches.

3.  A determination of the propriety of the initial 
disability rating of 10 percent assigned to the veteran's 
service-connected joint space narrowing at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
for service connection for bilateral carpal tunnel syndrome, 
and granted service connection for both migraine headaches 
and joint space narrowing at L5-S1, with a 10 percent 
disability evaluation assigned to each disorder.  The veteran 
filed a timely appeal to these determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran has not submitted competent evidence which 
indicates that his current bilateral carpal tunnel syndrome 
is related to a disease or injury incurred in service.

3.  The veteran's migraine headaches are not prostrating in 
nature, and generally respond to medication, but do occur as 
frequently as twice per week and cause some interference with 
employment.

4.  The veteran's joint space narrowing at L5-S1 is 
manifested by subjective complaints of low back pain, with 
some radiation down the right leg.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
carpal tunnel syndrome is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.124a, Diagnostic Code 8100 (1999).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for joint space narrowing at L5-S1 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claim

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veteran's claim for service 
connection includes his service medical records, which reveal 
two instances of treatment for wrist pain.  In August 1979, 
the veteran presented with a complaint of having experienced 
pain in the right wrist off and on for the previous six 
months.  He stated that it had progressively worsened in the 
past two weeks.  He reported that he noticed this pain while 
doing push-ups and lifting objects.  On examination, the 
wrists were symmetrical, and range of motion of the right 
wrist was within normal limits, with some tenderness on the 
outer ranges of flexion and extension of the wrist.  There 
was no palpable crepitus, and no history of any recent 
trauma.  The examiner diagnosed probable tendonitis and 
musculoskeletal strain.

A few months later, in April 1980, the veteran presented with 
complaints of cramping in both forearms since that morning.  
On examination, both arms were normal, as were the veteran's 
reflexes.  However, the examiner noted that on mental status 
examination, the veteran was disoriented and was looking into 
space, and had constricted pupils.  The examiner diagnosed 
unknown etiology, possible foreign substance abuse.

There are no further recorded complaints or diagnoses of, or 
treatment for, forearm problems in the remaining seven years 
of the veteran's military service, and his April 1987 
discharge examination indicated that his upper extremities 
were "normal."

The first post-service evidence of a diagnosis of carpal 
tunnel syndrome is found in a treatment record dated in 
February 1996 from James Whitman, M.D., a physician in 
private practice.  At that time, the veteran complained of 
bilateral wrist and hand pain of several months' duration, 
without paresthesias.  It was noted that the veteran worked 
as a pipe-fitter, and used vibrating equipment.  Following an 
examination, the examiner diagnosed rule out carpal tunnel 
syndrome, questionable neuropathy as well, and ordered nerve 
conduction studies.

Also relevant are VA outpatient treatment notes dated from 
July 1995 to December 1996.  These records indicate that a VA 
diagnosis of rule out carpal tunnel syndrome was first 
rendered in March 1996.  Several subsequent diagnoses of 
carpal tunnel syndrome were also rendered, and an 
electromyogram (EMG) in April 1996 confirmed the presence of 
bilateral moderate carpal tunnel syndrome.  The Board notes 
that the EMG report indicated that the veteran complained of 
tingling in the fingers of his left and right hands, and that 
these "symptoms began approximately two years ago."  The 
examiner noted that the veteran worked as a pipe fitter and 
did a lot of heavy work with his hands such as hammering.  

These records also indicate that in May 1996 the veteran 
underwent a left carpal tunnel release.  Although a cause of 
the veteran's carpal tunnel syndrome was not provided in this 
report, the examiner again noted that the veteran was a pipe 
fitter.

In December 1997, the veteran underwent a VA neurological 
disorders examination.  At that time, he reported that he 
suffered from hand numbness which started in the 1980's.  He 
reported that it originally began in his right hand, but 
eventually affected his left hand as well.  He noted that he 
had undergone a release procedure in his left hand, but 
complained that he still suffered from numbness in the first 
three fingers of both the right and left hands when using his 
wrist or hand.  Following a physical examination, the 
examiner diagnosed carpal tunnel syndrome of the left and 
right hands, and status post carpal tunnel release on the 
left.

A review of these records reveals that the veteran 
unquestionably suffers from bilateral carpal tunnel syndrome, 
and indeed has undergone a surgical procedure on the left for 
alleviation of this problem.  However, the Board has found no 
medical evidence which links this current problem, first 
shown by the record to have been diagnosed in 1996, to the 
veteran's period of service which ended almost a decade 
earlier.  Although the examiner who performed the December 
1997 VA examination did note the veteran's report that he had 
suffered from wrist and hand numbness since the 1980's, this 
notation appears to merely reflect a recordation of 
historical information relayed by the veteran, rather than 
being based on a review of the veteran's medical record.  
Although, as noted above, the veteran did complain twice of 
wrist pain in 1979 and 1980, the only relevant diagnosis was 
the 1979 diagnosis of probable tendonitis and musculoskeletal 
strain.  Neither examination report indicated a diagnosis of 
carpal tunnel syndrome.  Furthermore, the veteran's service 
medical records are negative for any complaints or diagnoses 
of, or treatment for, wrist and hand pain or numbness for the 
remaining seven years of the veteran's period of active duty 
service, from 1980 to 1987 (or, indeed, any such complaints 
for many years after service, until 1996).  In any case, 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence...'"  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Furthermore, the Board notes that to the extent examiners 
have discussed the cause of the veteran's carpal tunnel 
syndrome, they have mentioned only the veteran's job as a 
pipe fitter, and the related use of vibrating equipment and 
heavy use of the hands, such as hammering, as a possible 
cause.

In any case, there is nothing in the claims file, other than 
the veteran's own contentions, which would tend to establish 
that his current bilateral carpal tunnel syndrome is related 
to his active military service.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of his carpal tunnel syndrome.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit, in 
which the Court held that an appellant does not meet his or 
her burden of presenting evidence of a well-grounded claim 
where the determinative issue involves medical causation and 
the appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that his current carpal tunnel 
syndrome is related to claimed wrist pain and numbness 
experienced while in the military cannot be accepted as 
competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for bilateral carpal tunnel syndrome, and the 
claim must be denied on that basis.  As the duty to assist is 
not triggered here by the submission of a well-grounded 
claim, the Board finds that VA has no obligation to further 
develop the veteran's claim.  See Epps, supra; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for bilateral carpal tunnel syndrome.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).

II.  Disability rating claims

The veteran has claimed entitlement to increased ratings for 
his service-connected migraine headaches and joint space 
narrowing at L5-S1.  These are original claims placed in 
appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in March 1998.  
Accordingly, his claims must be deemed well grounded within 
the meaning of 38 U.S.C.A. § 5107(a), and VA has a duty to 
assist the veteran in the development of the facts pertinent 
to his claims.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999) (applying duty to assist under 38 U.S.C.A. § 5107(a) 
to initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

A.  Migraine headaches

Evidence relevant to the severity of the veteran's migraine 
headaches includes VA outpatient treatment notes dated from 
July 1995 to June 1998.  These records indicate multiple 
instances of complaints of, and treatment for, headaches, 
variously diagnosed as vascular headaches, muscle contraction 
headaches, migraine headaches, and tension headaches.  The 
veteran stated that he experienced nausea, photophobia, and 
phonophobia during his headaches, but no vomiting or emesis.  
The frequency of these attacks was described as having 
occurred an average of twice per week for the previous two 
years in October 1996 (at that time, he also reported that he 
had been able to work despite the headaches until the October 
1996 visit), and twice per week again on several occasions in 
June 1998, although he described the attacks as weekly on one 
occasion in June 1998.  Treatment consisted of the use of 
various medications, including Cafergot.  However, there is 
some indication that the veteran did not take these 
medications as prescribed, as evidenced by a statement in 
October 1996 that the veteran "[h]as had poor compliance 
with all medications, only takes them approximately once 
[per] week."  Similarly, a treatment note in June 1998 
indicated that the "[p]atient got somewhat upset when I 
raised the issue of compliance but DW [discussed with] 
patient that often meds should be taken for a prolonged 
period to prevent HA's and he seemed better with this."  

Regarding the impact of these headaches, the Board notes that 
at the time of treatment in October 1996, the examiner 
indicated that "[a]t present slight nausea, no vomiting, no 
photophobia, able to perform daily activities.  States he 
usually 'deals with it.'"  In addition, at the time of 
treatment in June 1998, the examiner noted that medications 
gave occasional relief, "but the headaches are sometimes 
severe enough affect his work/construction."  On another 
occasion in June 1998, the veteran stated that his headaches 
lasted anywhere from twelve to twenty-four hours and 
"often" required leaving work.

In this regard, the Board notes that the veteran's claims 
file contains a statement from the veteran's employer, dated 
in May 1998.  In this letter, the head of the safety 
department at the veteran's employer stated the following:

[The veteran] has, on numerous occasions, 
complained to this department about 
experiencing severe headaches.  At some 
times these headaches are so severe that 
they cause nausea.  When this happens he, 
upon his own initiative, has to leave 
work.

This letter did not indicate the frequency of the occasions 
when the severity of the veteran's headaches caused him to 
leave work.

In December 1997, the veteran underwent a VA neurological 
disorders examination.  At that time, he reported that he 
experienced headaches two to three times per week.  He stated 
that when the pain occurred he usually had to continue his 
activities of daily living because of financial reasons.  The 
pain reportedly lasted anywhere from four hours to as long as 
ten days.  The headaches were occasionally accompanied by 
some nausea, although usually with no photophobia or 
phonophobia.  He reported that his headaches usually 
responded to powder over-the-counter medications.  Following 
an examination, the examiner diagnosed mixed headaches, 
migraine and muscle contraction tension headaches.

The veteran's service-connected migraine headaches have been 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 8100 (1999), pursuant to which the severity of 
migraine headaches is evaluated.  Under this code, a 10 
percent rating is warranted when migraines are characterized 
by prostrating attacks averaging 1 in 2 months over the last 
several months.  In order to warrant a 30 percent rating, 
migraines must be characterized by prostrating attacks 
occurring, on average, once per month over the last several 
months.  Finally, a 50 percent rating is warranted for 
migraines characterized by very frequent, completely 
prostrating, and prolonged attacks, which are productive of 
severe economic inadaptability.

A review of the evidence detailed above reveals no evidence 
that the veteran's migraines are prostrating in nature.  
Indeed, the veteran stated on two occasions, in October 1996 
and December 1997, that although his headaches were painful, 
he was able to perform daily activities, including work, and 
simply "dealt with it."  He also indicated in June 1998 
that while the use of over-the-counter medications 
occasionally relieved his pain, his headaches were 
"sometimes" severe enough to affect his work, which implies 
that usually they were not serious enough to affect it.  He 
also noted in December 1997 that his headaches usually 
responded to over-the-counter medications, and other 
examiners noted that when his prescription medications did 
not work, it was often because of the veteran's non-
compliance with the instructions for their use.

There is evidence that the veteran's headaches cause him to 
miss work on occasion, and indeed his employer submitted a 
statement to that effect, indicating that at "some times" 
the veteran's headaches had required him to leave work.  
However, there is no indication that this is more than an 
occasional occurrence, particularly in light of the veteran's 
statements that he generally stayed at work even when he had 
headaches.

However, the Board observes that the veteran's headaches 
clearly have caused him to miss work on some occasions.  In 
addition, the veteran has generally stated that his headaches 
occur approximately twice per week, although this estimate 
has changed at times.  Furthermore, there is evidence that 
the veteran's headaches, while sometimes lasting as little as 
four hours, at times can last as long as ten days.  
Therefore, the Board finds that, despite the lack of evidence 
of "prostrating" attacks, the veteran's headaches more 
closely approximate the level of severity contemplated by a 
10 percent rating under DC 8100.

However, as the evidence does not show that the veteran has 
experienced prostrating attacks on a monthly basis in the 
past several months, a higher, 30 percent rating is not 
warranted by the evidence.

Furthermore, as migraine headaches is a disability for which 
a specific diagnostic code exists under the Rating Schedule, 
an evaluation by analogy to another diagnostic code section 
is not appropriate in this case; therefore, there is no other 
diagnostic code which could potentially provide a basis for 
the assignment of more that the 10 percent evaluation which 
is currently assigned.

Therefore, the Board finds that the 10 percent rating 
initially assigned to the veteran's service-connected joint 
migraine headaches was proper, and the assignment of a higher 
rating is not warranted.

B.  Joint space narrowing at L5-S1

The only post-service evidence relevant to the severity of 
the veteran's joint space narrowing at L5-S1 is the report of 
a VA spine examination conducted in December 1997.  At that 
time, the veteran complained of low back pain approximately 
once per week, which began in his low back and extended down 
his right leg to the knee.  He stated that the pain was worse 
with driving.  He reportedly took over-the-counter 
medications for treatment of this pain, and did not wear a 
brace.

On physical examination, the patient reported minimal pain 
upon palpation of his spine and paraspinal muscles.  
Examination of the lower extremities showed 5/5 motor 
strength bilaterally, and 2+ reflexes at the knee and ankle, 
which were equal bilaterally.  He had intact sensation in the 
bilateral lower extremities to light touch.   Both straight 
leg raising and femoral nerve stretch tests were negative.  
Flexion was reported to be from 0 to 100 degrees, extension 
was to 20 degrees, lateral bending was to 45 degrees, and 
lateral rotation was to 45 degrees.  The examiner reported 
that there was minimal pain with palpation of the spine and 
paraspinal muscles.  X-rays showed some joint space narrowing 
at L4-5, but otherwise the alignment was intact with no 
evidence of degenerative changes.  The examiner's impression 
was as follows:  

The patient has mechanical low back pain 
with some evidence of degeneration of 
disc at L4-5.  The patient does not have 
clinical symptoms consistent with L4-5 
nerve root pain.  At this point, I would 
determine that the patient has mechanical 
low back pain.  His pain only occurs 
about one time per week.  He has good 
range of motion and strength.  I would 
determine that this is a mild disability.

The veteran's low back disorder has been evaluated as 10 
percent disabling under the provisions of DC 5293, pursuant 
to which the severity of intervertebral disc syndrome is 
rated.  Under this code, a 10 percent rating is warranted for 
intervertebral disc syndrome which is mild in severity.  If 
such disorder is moderate, with recurring attacks, a 20 
percent rating is warranted.  If it is severe, with recurring 
attacks and only intermittent relief, a 40 percent rating is 
warranted.  Finally, a 60 percent disorder is warranted when 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

A review of the evidence detailed above reveals that the 
veteran's disc space narrowing is no more than mild in 
severity.  The only relevant post-service medical evidence, 
i.e., the December 1997 VA examination report, indicates that 
the veteran's lower extremities have full strength, almost 
normal range of motion, and normal sensation, and that 
straight leg raising and femoral nerve stretch test results 
were both normal.  Furthermore, the examiner stated that the 
veteran did not have symptoms compatible with any nerve root 
involvement, and x-rays showed no degenerative changes or 
abnormal alignment.  The only medical evidence of any 
abnormality was the x-ray evidence of joint space narrowing 
at L4-5, which the veteran reported caused low back pain 
approximately once per week, with some radiation into the 
right leg.  The examiner stated that, in his opinion, this 
disability was "mild" in nature.  The Board finds that this 
symptomatology more closely corresponds to the mild level of 
severity contemplated by a 10 percent rating under DC 5293.  

This conclusion is buttressed by the fact that the veteran 
reported that his low back pain only occurred about once per 
week, and was treated with over-the-counter medications.  
Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. §§ 4.40, 4.59 (see also DeLuca v. Brown, 8 
Vet. App. 202 (1995)), the most current medical evidence 
shows no objective evidence that moderate low back impairment 
is demonstrated.  Given the relative lack of objective 
findings, and in particular the lack of evidence of any 
neurological findings or manifestations, the Board finds that 
the veteran's disorder is not "moderate" in severity, and 
therefore a 20 percent rating is not warranted by the 
evidence.  While the December 1997 VA examiner indicated that 
there was minimal pain with palpation of the veteran's spine 
and paraspinal muscles, there is no objective evidence of 
additional functional impairment due to such.  This fact 
coupled with the absence of medical findings of atrophy or 
loss of muscle strength or of symptoms compatible with 
sciatic neuropathy compels the conclusion that moderate low 
back disc impairment under Diagnostic Code 5293 is not shown.

The Board has considered whether the veteran's low back 
disorder warrants a higher rating under other related code 
sections.  However, there is no evidence that the veteran 
meets the criteria for higher evaluations under DC 5292 
(limitation of motion), or DC 5295 (lumbosacral strain).  
Similarly, absent evidence of neurological involvement, the 
application of codes which contemplate nerve impairment, such 
as DC 8721, pursuant to which the severity of neuralgia of 
the sciatic nerve is evaluated, is not warranted. 

Therefore, the Board finds that the 10 percent rating 
initially assigned to the veteran's service-connected joint 
space narrowing at L5-S1 was proper, and the assignment of a 
higher rating is not warranted.


C.  Conclusion

The Board would point out that its denial of both of the 
instant increased rating claims is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance.  In this appeal, 
however, there has been no showing that the disabilities 
under consideration have caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  Although the veteran has stated that he has had 
to leave work on some occasions because of his headaches, the 
evidence does not indicate that this has occurred so 
frequently as to have interfered markedly with his 
employment.  In the absence of such factors, the Board is not 
required to remand these matters to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for bilateral carpal tunnel syndrome is 
denied.

The 10 percent disability rating initially assigned for the 
veteran's migraine headaches was proper, and thus a rating in 
excess of 10 percent is denied.

The 10 percent disability rating initially assigned for the 
veteran's joint space narrowing at L5-S1 was proper, and thus 
a rating in excess of 10 percent is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

